Citation Nr: 0213087	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  98-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic 
osteoarthritis of the right ankle.

(The issues of entitlement to service connection for right 
foot, left foot, and left ankle disabilities will be the 
subject of a later decision.)


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The appellant had pre-war service from September 1, 1941, to 
December 7, 1941.  He was in beleaguered status from December 
8, 1941, to May 5, 1942, and he was in missing status from 
May 6, 1942, to May 27, 1942.  The appellant was a prisoner 
of war (POW) from May 28, 1942, to January 19, 1943.  From 
January 20, 1943, to September 20, 1944, the appellant was in 
a no casualty status, and from September 21, 1944, to March 
17, 1945, the appellant was missing.  The appellant's status 
under MPA was terminated on March 17, 1945, and he served in 
the recognized guerrilla service from March 18, 1945, to June 
1, 1945.  He had regular Philippine service from June 2, 
1945, to March 19, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.  This 
matter has been before the Board on two earlier occasions - 
in November 1998 and in September 2000.  On both occasions, 
the Board remanded the appellant's appeal for further 
evidentiary development.  

As to the claims of service connection for right foot, left 
foot, and left ankle disabilities, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105) (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
appellant notice and reviewing any responses to the notice, 
the Board will prepare a separate decision addressing these 
issues.



FINDINGS OF FACT

1.  The appellant was a POW from May 28, 1942, to January 19, 
1943.

2.  The record includes uncontradicted VA medical opinion 
evidence indicating that the appellant has post-traumatic 
osteoarthritis of the right ankle.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the appellant's 
favor, the criteria for service connection for post-traumatic 
osteoarthritis of the right ankle, are met. 38 U.S.C.A. 
§§ 1103, 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.71 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the appellant has received the 
degree of notice which is contemplated by law.  In this 
regard, by the RO decisions, the statement of the case, the 
supplemental statements of the case, correspondence with the 
appellant, and the Board's two Remands, the appellant has 
been notified of the laws and regulations governing his claim 
for service connection, including the VCAA, and the reasons 
for the determination made regarding his claim.  Moreover, VA 
has made reasonable efforts to obtain all relevant records.  
Specifically, the information and evidence that have been 
associated with the claim's file consist of the appellant's 
available service medical records, post-service private 
medical records, and written arguments presented by the 
appellant in support of his claim.  In addition, the 
appellant was asked to provide information regarding his 
treatment and the appellant thereafter filed or the RO 
thereafter obtained all available and identified treatment 
records.  Moreover, in a March 2000 statement in support of 
claim, the appellant notified the RO that no other medical 
records were available showing his treatment for the claimed 
disability because the hospital at which he was treated 
burned down and his doctors were dead.  Also, in July 1996, 
February 2000, and July 2001, the RO obtained medical opinion 
evidence regarding the appellant's claimed disability.

Therefore, the Board concludes that all relevant data have 
been obtained for determining the merits of the appellant's 
claim and no reasonable possibility exist that any further 
assistance would aid the appellant in substantiating the 
claim.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal, adjudication of the 
claim at this juncture may go forward because it poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the appellant asserts that in 
1943, while he was a POW, he was working in a copper mine 
which was run by the Japanese army, and he accidentally 
slipped, injuring his right or left ankle and/or foot.  The 
appellant indicated that at that time, he had sustained a 
fracture of his foot.  He noted that at present, he had pain 
in his ankles and feet.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As to former POW, VA laws and regulations also provide that 
service incurrence, or aggravation, of post-traumatic 
osteoarthritis, chronic dysentery, irritable bowel syndrome, 
peptic ulcer disease, or beriberi heart disease, are presumed 
in instances where the appellant (1) was interned for not 
less than 30 days and (2) develops post-traumatic 
osteoarthritis, chronic dysentery, irritable bowel syndrome, 
peptic ulcer disease, or beriberi heart disease manifest to a 
degree of 10 percent or more at any time after his discharge 
from service.  38 U.S.C.A. § 1112(b)(12) (West 1991); 38 
C.F.R. §§ 3.307(a)(5), 3.309(c) (2001).  (The term "beriberi 
heart disease" includes ischemic heart disease in a former 
POW who experienced localized edema during captivity. 38 
C.F.R. § 3.309(c) (2001).)  Service incurrence or aggravation 
may also be presumed for a malignant tumor or cardiovascular-
renal disease, including hypertension, that is manifested to 
a compensable degree within a year of discharge from military 
service.  38 C.F.R. §§ 3.307, 3.309.  A presumption of 
service incurrence or aggravation in accordance with § 3.309 
may be rebutted by affirmative evidence showing that the 
disease is not related to the appellant's period of active 
military duty.  38 U.S.C.A. § 1113 (West 1991).

As noted above, the appellant was a POW from, at least, May 
28, 1942, to January 19, 1943.  Moreover, the appellant 
reported that he injured either his right or left ankle or 
foot while a POW.  (The Board notes that a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).)  (Parenthetically, the Board notes 
that, while the appellant reported that he had injured his 
left foot or ankle too VA examiners in July 1996, February 
2000, and July 2001, he reported that he injured his right 
foot or ankle in statements to the RO and/or the Board dated 
in July 1996, September 1996, April 1998, February 1999, and 
June 2000.)  In addition, a review of the record on appeal 
shows that numerous VA examiners have diagnosed the appellant 
with post-traumatic osteoarthritis of the right ankle.  See 
VA examinations dated in February 1996 (x-rays showed an old 
fracture of the right calcaneus and the diagnosis was post-
traumatic arthritis), July 1999 (POW examination) 
(examination showed a healed fracture and the diagnoses was 
post-traumatic arthritis), and July 2001 ("review of x[-
]rays of the ankles done [on] 7-11-2001 show osteoarthritis 
[of] both ankles, post-traumatic on the right slightly 
increased since [the] 2-7-96 [x-rays]."); right ankle x-rays 
dated in February 1996.  

The Board recognizes that a review of the record on appeal 
also shows the right ankle being diagnosed with degenerative 
joint disease and/or osteoporosis.  See VA examinations dated 
in February 1996, June 1997, July 1999 (General VA 
examination), February 2000, and July 2001.  Moreover, the 
Board also recognizes that the appellant's appeal was Remand, 
on two occasions for, in part, to obtain medical opinion 
evidence as to the relationship, if any, between the 
diagnosed post-traumatic osteoarthritis of the right ankle, 
the appellant's confirmed POW status from May 28, 1942, to 
January 19, 1943, and the post-service foot fracture in 1968.  
See Remands dated in November 1998 and September 2000.  

However, nothing in the record contradicts the above 
diagnosis of post-traumatic osteoarthritis of the right ankle 
or rebuts the presumption that the post-traumatic 
osteoarthritis of the right ankle was caused by the appellant 
being a POW, as opposed too a post-service injury.  See VA 
examinations dated in February 1996, June 1997, July 1999, 
February 2000, and July 2001.  

Tellingly, the Court has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 1 Vet. App. 175 
(1991).  Accordingly, with the above criteria in mind, the 
Board finds that the preponderance of the evidence shows that 
the appellant was a POW from, at least, May 28, 1942, to 
January 19, 1943, and has a current diagnosis of post-
traumatic osteoarthritis of the right ankle.  

Therefore, the remanning question for the Board's 
consideration, for the appellant to qualify for the 
regulatory presumption provided at 38 C.F.R. § 3.309, is 
whether the post-traumatic osteoarthritis of the right ankle 
manifested to a degree of 10 percent or more at any time 
after his discharge from service.  See 38 U.S.C.A. 
§ 1112(b)(12) (West 1991); 38 C.F.R. §§ 3.307(a)(5), 3.309(c) 
(2001). 

In this regard, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based, as far as can practically be determined, on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Id.

Next, the Board notes that controlling laws and regulations 
provide that osteoarthritis arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.56.

With the above criteria in mind, the Board notes that x-rays 
taken at both the February 1996 and June 2001 VA examinations 
show post-traumatic osteoarthritis arthritis of the right 
ankle.  Therefore, at the very least, the appellant's post-
traumatic osteoarthritis arthritis of the right ankle meets 
the criteria for a compensable, 10 percent, rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, the 
appellant meets the second part of the criteria to qualify 
for the regulatory presumption provided at 38 C.F.R. § 3.309.  
See 38 U.S.C.A. § 1112(b)(12) (West 1991); 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c) (2001). 

Therefore, the Board finds that the evidence, both positive 
and negative, is at least in relevant equipoise.  A fair 
reading of the evidence shows that the appellant was interned 
for not less than 30 days, has a diagnosis of post-traumatic 
osteoarthritis arthritis of the right ankle, and the 
appellant's post-traumatic osteoarthritis arthritis of the 
right ankle meets the criteria for a compensable 10 percent 
rating.  Under such circumstances, the Board concludes that 
the evidence supports a grant of service connection for post-
traumatic osteoarthritis of the right ankle.  38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309.



ORDER

Service connection for post-traumatic osteoarthritis of the 
right ankle is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

